PER CURIAM.
Michael A. Catalano, a member of The Florida Bar, petitions for review of a referee’s report recommending that he be publicly reprimanded. We have jurisdiction pursuant to article V, section 15 of the Florida Constitution.
We disapprove the referee’s report because we do not find competent and substantial evidence to support the finding that Ca-talano knowingly committed certain acts and *87thus violated Rules Regulating the Florida Bar 4-3.3(a)(l) and 4-4.1(a). We therefore find Catalano not guilty of the charged misconduct.
Given our disapproval of the referee’s report, we decline to impose the Bar’s costs on Catalano.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING and ANSTEAD, JJ., concur.
WELLS, J., recused.